Appellate Docket Number:      j 2. —i 5 - 0 O-Z <? £> —C U

Appellate Case Style: ^UK fi* Rdb»*f*f'&»-
                      vs. ^0" ^ ft rw-t PiKr\Lst-

Companion Case No.:      I^.^y. ^2.^(9
                                                                                                              N COURT OF APHfcALS



Amended/corrected statement:                        DOCKETING STATEMENT (Civil)
                                              Appellate Court:
                                       (to be filed in the court of appeals upon perfection of appeal uader

I. Appellant                                                               II.    Appellant Attorney(s7

\7\ Person f_3 Organization (choose one)                                           Lead Attorney
                                                                           First Name:     t*J "<. YU i* *K
FirstName: UfttitJMfl                                                      Middle Name: ^.0 Wewr
Middle Name: ^otf<-"1"                                                     Last Name:         twVK6*-
Last Name: %fa~\($£ *~                                                     Suffix:

Suffix:                                                                    Law Firm Name:


ProSe: QT                                                                  Address 1: W 0 0 - p-.ft - 3> ^5 X*
                                                                           Address 2: B^J^l^ "T*y>*J- *75?D^
                                                                           City: *P»^liej4iVe
                                                                           State:     Texas ~T",£> yJ'kL      Zip+4: f^O?*
                                                                           Telephone:                              ext.

                                                                           Fax:

                                                                           Email:

                                                                           SBN:


III. Appellee                                                              IV. Appellee Attorney(s)

 ] Person      ^] Organization (choose one)                                        Lead Attorney
                                                                           First Name:

First Name:                                                                Middle Name:

Middle Name:                                                               Last Name:

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firm Name:

ProSe: Q                                                                   Address 1:

                                                                           Address 2:

                                                                           City:
                                                                           State:     Texas                   Zip+4:
                                                                           Telephone:                              ext.

                                                                           Fax:

                                                                           Email:

                                                                           SBN:

                                                                 Pagel of 7
V. Perfection Of Appeal And Jurisdiction

Nature ofCase (Subject matter ortype of case):       (_, •!, v \ V.
Date order or judgment signed:      CJ-H, L\j 2 %M> •5"                   TvPe ofjudgment:
Date notice ofappeal filed in trial court: «*""*< ry 2~H i S 5 lb
If mailed to the trial court clerk, also give the date mailed: <5T tt 1V 3 i\ "?*$ 1&
Interlocutory appeal of appealable order: QYes Q'No
If yes, please specify statutory or other basis onwhich interlocutory order is appealable (See TRAP 28):

Accelerated appeal (See TRAP 28):            • Yes B"N°
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):            QYes QNo

Permissive? (See TRAP 28.3):                  • Yes 0"^°
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                      • Yes 0^°
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:         l_l Yes Ld No
If yes, pleasespecify statutory or other basis for such status:

Does this case involve an amount under $100,000?         0   Yes L^o
 Judgment ororder disposes of all parties and issues: F~] Yes QNo
 Appeal from final judgment:                            • Yes • No
 Does the appeal involve the constitutionality or the validity ofa statute, rule, or ordinance?   •'Yes QNo

VI. Actions Extending Time To Perfect Appeal

 Motion for New Trial:               • Yes •      No               If yes, date filed:

 Motion to Modify Judgment:         •Yes      • No                 If yes, date filed:
 Request for Findings of Fact        •   Yes QNo                   If yes, date filed:
 and Conclusions of Law:
                                     •Yes     QNo                  If yes, date filed:
 Motion to Reinstate:
                                     •   Yes [7] No                If yes, date filed:
 Motion under TRCP 306a:

 Other:                              • Yes QNo
 If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, andextension motion if filed.)

 Affidavit filed in trial court:    •    Yes QN
                                              No                   If yes, date filed:

 Contest filed in trialcourt:       QYes 0N
                                          No                       If yes, date filed:

 Date ruling on contest due:

 Ruling oncontest: Q Sustained           •   Overruled             Date of ruling:


                                                                      Page 2 of 7
VIII. Bankruptcy

Has any party to the court'sjudgment filed for protection in bankruptcy which might affect this appeal?    • Yes 0"No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                        Bankruptcy Case Number:




IX. Trial Court And Record


Court: |^3,rl ^t\l^C®U^ffeyfrf                                      Clerk's Record:

County: ^^ ^                                                        Trial Court Clerk: •'District       • County /
Trial Court Docket Number (Cause No.):                              Was clerk's record requested?       • Yes [~T No
                                                                    If yes, date requested:
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:

First Name:       UfV^JWrV                                          Were payment arrangements made with clerk?•Yes
Middle Name: <Qq&5- <fi6f p.ppCfvr- Q*)                             (Note: No request required under TRAP 34.5(a),(b))
Last Name:

Suffix:                /V<?+- QfLK&QkW
Address 1:

Address 2 :

City:
State:    Texas                       Zip + 4:
Telephone:                              ext.


Fax:

Email:




Reporter's or Recorder's Record:

Is there a reporter's record?
Was reporter's record requested?
                                       ?j Yes \P\ No
                                       I IYes 0No
                                                             &T,4vr6<- £Wfe ^ec^^t
Was there a reporter's record electronicallyrecorded? • Yes •     N
                                                                  No

If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? i—lyes I—I No

                                pDsrm VfytipVJ' Ffte?^


                                                             Page 3 of 7
 ] CourtReporter                             ] CourtRecorder
• Official                               •      Substitute



First Name:

Middle Name:

Last Name:               (AfOrVA/lTWA?
Suffix:

Address 1:

Address 2:

City:
State:    Texas                        Zip + 4:
Telephone:                               ext.                                                                                   Add Another
                                                                                                                                  Reporter
Fax:

Email:


X Supersedeas Bond

Supersedeas bond filed: • Yes [/No                If yes, date filed:

Will file: DYes £fNo

XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary orancillary relief) from this Court?         • Yes Q'No
 If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st,2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?           •     Yes 0No

If no, please specify:
Has the case been through an ADR procedure? QYes Q No
If yes, who was the mediator?
                                                                                                           V
What type of ADR procedure?
 Atwhat stage did the case gothrough ADR? • Pre-Trial                   • Post-Trial   •   Other
 Ifother, please specify:           fQ CsyJ ^
Type ofcase?           £ ,v ..* (
Give a brief description ofthe issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to theright toraise additional issues orrequest additional relief):


 How was the case disposed of?
 Summary ofrelief granted, including amount ofmoney judgment, and ifany, damages awarded.
 If moneyjudgment, what was the amount? Actual damages:
 Punitive (or similar) damages:

                                                                        Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:

If other, please specify:



Will you challenge thisCourt's jurisdiction?     •Yes     • No         l{ Y\
Does judgment have language thatoneor more parties "take nothing"?         • Yes 0^°
Doesjudgment have a Mother Hubbard clause? • Yes 0"No
Other basis for finality?
Rate the complexity ofthe case (use 1 for least and 5 for most complex): [3*1 • 2 \~[ 3 • 4 • 5
Please make my answer to the preceding questions known to other parties inthis case.          pfYes l~l No
Canthe parties agreeon an appellate mediator? • Yes •'No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                    Fax                      Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters

Listany pending or pastrelated appeals before thisor any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the StateBar of Texas AppellateSectionPro Bono Committee and localBar
Associations, are conducting a programto place a limitednumber of civil appeals with appellate counselwho will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selectingthe civil cases for inclusion in the Program based upon a number of
discretionary criteria, includingthe financial means of the appellant or appellee. If a case is selectedby the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. Moreinformation
regarding this program can be found in the Pro Bono Program Pamphletavailablein paper form at the Clerk's Officeor on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letterfrom the Pro BonoCommittee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submityour case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your caseand that pro bono counsel can be found to represent you. Accordingly, you should not forego seekingothercounsel to represent you
in this proceeding. By signingyour name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information aboutyour case, including parties and background, throughselectedInternet sites and Listservto its pool of volunteer appellate
attorneys.
Doyou want this case tobe considered for inclusion inthe Pro Bono Program?               •   Yes • No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?    LJ Yes [_] No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth andHuman Services Federal Poverty Guidelines?               • Yes • No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? • Yes [J No
If yes, please attach an Affidavit of Indigency completed and executed by the appellantor appellee. Sampleforms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the rightto raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




 Signature ofcounsel (or pro se party)                                                           CL^x-h
                                                                                          Date: \uUjL^(yilu^t' Mi <& /£~

Printed Name:                                                                             State Bar No.:




 Electronic Signature:
     (Optional)




                                                                Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:


First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                      Zip+4:
Email:

If Attorney, Representing Party's Name:




                                                                Page 7 of 7